DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 11, 13, and 19 were amended. Claims 2-3 and 14-15 were canceled. Claims 1, 4-13, and 16-20 are pending.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 101; however, upon further consideration, new grounds of rejection of claims 1-20 under 35 USC 103 necessitated by amendment are presented herein.

Response to Arguments
	Applicant’s arguments filed 10/07/2021 have been fully considered, and are persuasive. In particular, Applicant argues that the claim amendment overcomes the previously presented rejection. After further search and consideration of the amended claims, new grounds of rejection necessitated by amendment are presented herein. Newly cited Huang is relied upon to teach storing weight matrices corresponding to different layers contiguously, as is explained in more detail in the rejection presented herein.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 8-11, 13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Temam” (US 2019/0050717 A1) in view of “Woo” (US 2017/0220352 A1, incorporated into Temam by reference), in view of “Chakradhar” (A Dynamically Configurable Coprocessor for Convolutional Neural Networks), and further in view of “Huang” (US 2018/0173571 A1).

	Regarding claim 1, Temam teaches
	A method comprising: 
	…writing by a host computer system, the [not necessarily merged] plurality of weight matrices to a shared memory that is shared with a neural network accelerator;  (Temam, Abstract describes a neural network accelerator comprising memory banks. Figure 1, element 102 shows a controller comprising memories 104 and 106 which receives data from a host via an interface 108). Elements 104 and 106, taken together, are a “memory shared with a neural network accelerator” or a “shared memory” since the host may dictate what is written there and the neural network accelerator may access it. [0035] indicates that the host may provide instructions which are written to memory. This is further described at [0056]. In particular, the host may provide multidimensional arrays (i.e., matrices) including data including weights.)
	assembling … instructions into an instruction package by the host computer system, (Temam, [0056] goes on to indicate that the host may provide instructions for executing a the neural 
	…respective offsets of weight matrices in a shared memory; (Temam, [0076] indicates that the tensor data (e.g., weight matrices) may be stored by determining an offset of the tensors. This is further described in Woo (US 2017/0220352 A1), incorporated by reference in Temam. Woo, [0004] describes using an offset to identify a memory location. Woo, [0007-0009] describes storing a  value at a location. Woo, [0038-0039] indicates that the host may control the memory addresses.)
	writing input data and the instruction package by the host computer system to the shared memory; (Temam, [0035, 0056] describe writing instructions and input activations (i.e., input) to the memory. [0007] indicates that the first memory bank 104 may store input activations (i.e., input data). The inputs are further described at [0028-0029].)
	reading the instruction package from the shared memory by the neural network accelerator; processing the plurality of per-layer instructions of the instruction package by the neural network accelerator; and (Temam, Figure 9, element 906 shows the accelerator processing the inputs to determine an output. [0034-0035] indicates that the accelerator may receive and execute instructions received from the host. The instructions are further described at [0040-0041]. The controller necessarily reads the instructions from the memory to execute them.) 
	wherein the writing of the [not necessarily merged] plurality of weight matrices includes writing [not necessarily merged as a data block] plurality of weight matrices [not necessarily contiguously] in the shared memory before the processing of the plurality of per-layer instructions. (Temam, Figure 9, element 902 and [0117] indicates that the weights are loaded (as described above) prior to the NN being executed (i.e., before the instructions are executed).)
	Temam/Woo does not appear to explicitly teach 
	merging a plurality of weight matrices associated with a plurality of layers of a neural network into a block of data;	
	writing by a host computer system, the merged plurality of weight matrices to a shared memory that is shared with a neural network accelerator;  
	…assembling a plurality of per-layer instructions into an instruction package by the host computer system, each per-layer instruction specifying processing of a respective layer of the plurality of layers of the neural network; 
	…wherein the writing of the merged plurality of weight matrices includes writing the block of data having the plurality of weight matrices to contiguous address space in the shared memory 
	However, Chakradhar—directed to analogous art—teaches
	assembling a plurality of per-layer instructions into an instruction package by the host computer system, each per-layer instruction specifying processing of a respective layer of the plurality of layers of the neural network, and (Chakradhar, Abstract describes implementing a neural network using dynamically configurable hardware. Figure 3 provides an overview of the system, including a host in communication with the neural network accelerator. Section 5.1 gives an overview of the system. In particular, the second paragraph indicates that the CNN compiler runs on the host and translates the neural network into a parallel microprogram (i.e., a sequence of low-level VLIW instructions) which are then to be executed by the coprocessor (i.e., accelerator). The configurations are described in section 6.2. In particular, the second to last paragraph indicates that the instructions may be configured for each layer of the neural network. In the combination with Temam, Temam teaches a memory which is shared by the host and the accelerator. Chakradhar teaches a memory which is shared across all units of the accelerator. In the combination contemplated herein, the architecture may combine these features so that the memory is shared by the host and the various units in the neural network accelerator.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Temam and Woo to include the neural network acceleration processing and architecture taught by Chakradhar as described above because this system performs between 1.2x and 3.5x faster than similar architectures not employing the techniques taught by Chakradhar as described at the end of the Conclusion, section 8.
	The combination of Temam/Woo and Chakradhar does not appear to explicitly teach 
	merging a plurality of weight matrices associated with a plurality of layers of a neural network into a block of data;	
	writing … the merged plurality of weight matrices;  
	…wherein the writing of the merged plurality of weight matrices includes writing the block of data having the plurality of weight matrices to contiguous address space in the shared memory before the processing of the plurality of per-layer instructions.	
	However, Huang—directed to analogous art—teaches
	merging a plurality of weight matrices associated with a plurality of layers of a neural network into a block of data; (Huang, [0007] describes a system for accelerating deep computing. [0057, 0098] indicates that the parameters (which may be large dimensional matrices) may be grouped by layers. The grouping of the matrices is a merging into a block of data.)
	writing … the merged plurality of weight matrices;  
	…wherein the writing of the merged plurality of weight matrices includes writing the block of data having the plurality of weight matrices to contiguous address space in the shared memory before the processing of the plurality of per-layer instructions. (Huang, [0057, 0099] indicates that the grouped data (which may include matrices) may be written in a contiguous space. Temam teaches writing the weight matrices to a shared memory as described above. Huang is relied upon to teach merging/grouping matrices from different layers and writing this data contiguously in memory. Figure 5 provides an illustration of the layers written contiguously.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Temam/Woo and Chakradhar to merge weight matrices from layers of the neural network and store them contiguously as taught by Huang as described above because this allows for the data to be densely packed and provides a data structure alignment with respect to a fixed region size as well as save total memory space (Huang, [0099]), which may provide an efficient data transmission between a main memory and a chip, and may also simplify instructions and reduce memory access (Huang, [0034]).

 	Regarding claim 4, the rejection of claim 1 is incorporated herein. Furthermore, Temam teaches
	further comprising communicating from the host computer system to the neural network accelerator a parameter indicative of a base address in the shared memory of the weight matrices. 

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Temam does not appear to explicitly teach, but Chakradhar teaches
	wherein the processing the plurality of per-layer instructions includes: processing a first per-layer instruction followed in succession by processing a second per-layer instruction of the instruction package; (Abstract describes implementing a neural network using dynamically configurable hardware. Figure 3 provides an overview of the system, including a host in communication with the neural network accelerator. Section 5.1 gives an overview of the system. In particular, the second paragraph indicates that the CNN compiler runs on the host and translates the neural network into a parallel microprogram (i.e., a sequence of low-level VLIW instructions) which are then to be executed by the coprocessor (i.e., accelerator). The configurations are described in section 6.2. In particular, the second to last paragraph indicates that the instructions may be configured for each layer of the neural network. Section 2 indicates that the layers may be performed sequentially.)
	reading input data from a first portion of the shared memory and writing output data to a second portion of the shared memory in processing the first per-layer instruction; and reading input data from the second portion of the shared memory and writing output data to the first portion of the shared memory in processing the second per-layer instruction. (Section 5.3. describes the memory subsystem. In particular, the last paragraph indicates that an input may be read from a first portion (e.g., Bank 1) when processing a first instruction and an output written to a second portion (e.g., Bank 2). The second portion (e.g., Bank 2) may then be read in a subsequent instruction and an output written to the first portion (e.g., Bank 1). )
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. Moreover, Section 5.3., first paragraph indicates that the memory sub-

	Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Temam teaches
	communicating from the host computer system to the neural network accelerator a first parameter indicative of an address in the shared memory of a first portion of a shared buffer and a second parameter indicative of an offset in the shared buffer of a second portion of the shared buffer; ([0038-0039] indicates that the host may control addressing of the memory. Moreover, [0076] indicates that determining an address may include determining a base address. In the embodiment described at [0038-0039] in which this is controlled by the host, the host communicates the address, including the base and offset.)
	Temam does not appear to explicitly teach, but Chakradhar—directed to analogous art—teaches
	wherein the processing the plurality of per-layer instructions includes: 
processing a first per-layer instruction followed in succession by processing a second per-layer instruction of the instruction package; (Abstract describes implementing a neural network using dynamically configurable hardware. Figure 3 provides an overview of the system, including a host in communication with the neural network accelerator. Section 5.1 gives an overview of the system. In particular, the second paragraph indicates that the CNN compiler runs on the host and translates the neural network into a parallel microprogram (i.e., a sequence of low-level VLIW instructions) which are then to be executed by the coprocessor (i.e., accelerator). The configurations are described in section 6.2. In particular, the second to last paragraph indicates that the instructions may be configured for each layer of the neural network. Section 2 indicates that the layers may be performed sequentially.)
	reading input data from the first portion of the shared buffer and writing output data to the second portion of the shared buffer in processing the first per-layer instruction; and reading input data from the second portion of the shared buffer and writing output data to the first portion of the shared buffer in processing the second per-layer instruction. (Section 5.3. describes the memory subsystem. In particular, the last paragraph indicates that an input may be read from a first portion (e.g., Bank 1) when processing a first instruction and an output written to a second portion (e.g., Bank 2). The 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. Moreover, Section 5.3., first paragraph indicates that the memory sub-system selected by Chakradhar may outperform similar systems with higher aggregate bandwidth and storage.

	Regarding claim 8, the rejection of claim 1 is incorporated herein. Furthermore, Temam teaches
	wherein the assembling the plurality of per-layer instructions includes specifying in one or more of the per-layer instructions, configuration parameters for…an activation function. ([0068] indicates that the information necessary for processing the neural network via the neural network accelerator may include data specifying an activation function (i.e., configuration parameters for the activation function).
	Temam/Woo and Chakradhar does not appear to explicitly teach 
	wherein the assembling the plurality of per-layer instructions includes specifying in one or more of the per-layer instructions, configuration parameters for scaling, maxpool dimensions, and an activation function. 
	However, Huang—directed to analogous art—teaches
	wherein the assembling the plurality of per-layer instructions includes specifying in one or more of the per-layer instructions, configuration parameters for scaling, maxpool dimensions, and an activation function. ([0054-0055] indicates that the data may include CNN parameters and input/output features including a max pooling layer (specifying a maxpool layer requires specifying in one way or another the dimensions as described at [0051]) and Rectified Linear Unit (a type of activation function, see also [0035]) [0068] indicates that the network may include scaling layers. The data describing the scaling layer is necessarily communicated. Any of this data could be interpreted as a configuration parameter for scaling.)


	Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, Temam teaches
	wherein a first per-layer instruction and a second per-layer instruction of the plurality of per-layer instructions specify different sets of neural network operations.  ([0013, 0060, 0085] indicate that the neural network layers may differ, requiring different operations to be performed.)

	Regarding claim 10, the rejection of claim 1 is incorporated herein. Furthermore, Temam teaches
	includes processing the plurality of … instructions in the instruction package in order of appearance in the instruction package. ([0044] indicates that the instructions are executed in the same order in which they arrived on the instruction bus (i.e., the order in which they appeared in the instruction package. In the combination with Chakradhar described above, the instructions may be per-layer instructions. Examiner notes that the claim does not appear to specify any particular order of appearance to be used. The BRI of appearance includes an order in which they were added to the package, an order in which they appear from the package (i.e., are implemented) or an order related to a particular (unclaimed) format of the package.)
	Temam does not appear to explicitly teach, but Chakradhar teaches
	wherein the processing the plurality of per-layer instructions includes processing the plurality of per-layer instructions (Abstract describes implementing a neural network using dynamically configurable hardware. Figure 3 provides an overview of the system, including a host in communication with the neural network accelerator. Section 5.1 gives an overview of the system. In particular, the second paragraph indicates that the CNN compiler runs on the host and translates the neural network into a parallel microprogram (i.e., a sequence of low-level VLIW instructions) which are then to be executed by the coprocessor (i.e., accelerator). The configurations are described in section 6.2. In particular, the 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 11, the rejection of claim 1 is incorporated herein. Furthermore, Temam teaches
	completing execution of instruction i before commencing execution of instruction i+1 for n instructions in instruction package and 1 <= i <= n. ([0044] indicates that the instructions are executed in the same order in which they arrived on the instruction bus (i.e., the order in which they appeared in the instruction package. In the combination with Chakradhar described above, the instructions may be per-layer instructions. There are necessarily an finite number of instructions (i.e., n instructions). We may take one of these to an ith instruction which is executed before the next instruction (i.e., an i+1th instruction).)
	Temam does not appear to explicitly teach
	wherein the processing the plurality of per-layer instructions includes
	However, Chakradhar teaches
wherein the processing the plurality of per-layer instructions includes processing completing execution of instruction i before commencing execution of instruction i+1 for n instructions in instruction package and 1 <= i <= n. (Abstract describes implementing a neural network using dynamically configurable hardware. Figure 3 provides an overview of the system, including a host in communication with the neural network accelerator. Section 5.1 gives an overview of the system. In particular, the second paragraph indicates that the CNN compiler runs on the host and translates the neural network into a parallel microprogram (i.e., a sequence of low-level VLIW instructions) which are then to be executed by the coprocessor (i.e., accelerator). The configurations are described in section 6.2. In particular, the second to last paragraph indicates that the instructions may be configured for each layer of the neural network. Section 2, second paragraph indicates that the output of a previous layer may be required for the performance of the next layer, in which case the preceding layer is completed before the following layer proceeds.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 13, Temam teaches
	A neural network processing system, comprising: a shared memory; a neural network accelerator coupled to the shared memory and to a host computer system; wherein the host computer system is configured to:  (Temam, Abstract describes a neural network accelerator comprising memory banks. Figure 1 provides an overview of the accelerator. Element 102 shows a controller comprising memories 104 and 106 which receives data from a host via an interface 108). Elements 104 and 106, taken together, are a “memory shared with a neural network accelerator” or a “shared memory” since the host may dictate what is written there and the neural network accelerator may access it. [0035] indicates that the host may provide instructions which are written to memory. This is further described at [0056]. In particular, the host may provide multidimensional arrays (i.e., matrices) including data including weights.)
	The remainder of claim 13 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis.

	Claims 16-17 are substantially similar to claims 4-5, respectively, and are rejected with the same rationale in view of the rejection of claim 13.

	Regarding claim 19, the rejection of claim 13 is incorporated herein. Furthermore, Temam teaches
	wherein the host computer system is configured to specify in one or more of the per-layer instructions, configuration parameters for…an activation function. ([0068] indicates that the information necessary for processing the neural network via the neural network accelerator may include data specifying an activation function (i.e., configuration parameters for the activation function).
	Temam/Woo and Chakradhar do not appear to explicitly teach
	wherein the host computer system is configured to specify in one or more of the per-layer instructions, configuration parameters for convolution, matrix multiplication, scaling, maxpool dimensions, and an activation function.
	However, Huang—directed to analogous art—teaches
	wherein the host computer system is configured to specify in one or more of the per-layer instructions, configuration parameters for convolution, matrix multiplication, scaling, maxpool dimensions, and an activation function. ([0054-0055] indicates that the data may include CNN parameters and input/output features including a convolutional layer and max pooling layer (specifying a maxpool layer requires specifying in one way or another the dimensions as described at [0051]) and Rectified Linear Unit (a type of activation function, see also [0035]) [0068] indicates that the network may include scaling layers. The data describing the scaling layer is necessarily communicated. Any of this data could be interpreted as a configuration parameter for scaling. )
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Temam/Woo and Chakradhar to include this data because convolution neural networks may include these features (see Huang [0035, 0051, 0055, 0068]). Consequently, including this data would allow the accelerator to operate on a wider variety of neural network architectures, increasing the utility of the accelerator.
	
	Claim 20 is substantially similar to claim 10 and is rejected with the same rationale in view of the rejection of claim 13, mutatis mutandis.

	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Temam” (US 2019/0050717 A1) in view of “Woo” (US 2017/0220352 A1, incorporated into Temam by reference), further in view of “Chakradhar” (A Dynamically Configurable Coprocessor for Convolutional Neural Networks), further in view of “Huang” (US 2018/0173571 A1), and further in view of “Tucker” (US 2017/0124452 A1).
	
garding claim 7, the rejection of claim 6 is incorporated herein. The combination of Temam/Woo, Chakradhar, and Huang does not appear to explicitly teach
	determining by the host computer system from a specification of the neural network, a size of the shared buffer based on a maximum of sizes of input matrices and output matrices referenced in the plurality of layers of the neural network.
	However, Tucker—directed to analogous art—teaches
	determining by the host computer system from a specification of the neural network, a size of the shared buffer based on a maximum of sizes of input matrices and output matrices referenced in the plurality of layers of the neural network. (Figure 2, elements 208 and 210, described at [0041 -0045], show partitioning the graph representing the network into subgraphs and assigning these to processing devices. [0045] indicates that the dimension of the tensors (i.e., inputs and output matrices) on each directed edge to and from each node of a subgraph is determined to determine a size of memory necessary to perform the operation. [0045] describes assigning each subgraph to a device that has memory capable of storing the largest tensor. Assigning a subgraph to a device is the same as allocating that device’s memory to the subgraph.).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to dynamically allocate memory as taught by Tucker because this may improve efficiency as described by Tucker at [0052].

	Claim 18 is substantially similar to claim 7 (including the subject matter from claim 6), and is rejected with the same rationale in view of the rejection of claim 13, mutatis mutandis.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Temam” (US 2019/0050717 A1) in view of “Woo” (US 2017/0220352 A1, incorporated into Temam by reference), further in view of “Chakradhar” (A Dynamically Configurable Coprocessor for Convolutional Neural Networks), further in view of “Huang” (US 2018/0173571 A1), and further in view of “Deisher” (US 2018/0121796 A1).

	Regarding claim 12, the rejection of claim 1 is incorporated herein. The combination of Temam, Woo, and Chakradhar does not appear to explicitly teach
	wherein the processing the plurality of per-layer instructions includes evaluating a finite state machine transition table for a state machine defined by the instruction package.
	 However, Deisher—directed to analogous art—teaches
	wherein the processing the plurality of per-layer instructions includes evaluating a finite state machine transition table for a state machine defined by the instruction package. ([0050] indicates that the registers (which may be considered a state machine) include the layer description including the data for executing the layer. This data is consulted when executing a layer and may control when execution proceeds to a next layer. This data may be included in a single external memory. That is, the instructions may all be part of the same package. The evaluation of the state machine/register is understood to be an evaluation of the state machine table (i.e., a logical embodiment of the state data).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to include configuration parameters as taught by Deisher and described above because implementing the parallel logic structure (encompassing the finite state machine) may increase the efficiency of processing the network as described by Deisher at [0033] and [0044].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (PCT/CN2017/100201) – the cited Huang reference claims priority to this reference. It is provided for Applicant’s convenience.
Yu (US 2018/0046913 A1) – teaches optimizing a neural network using an accelerator in which an external memory is stored in communication with a CPU (i.e., a host) and the accelerator as shown in Figure 2. Could likely be used as an alternative primary reference.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121